Case 8:20-cr-00077-CEH-TGW Document 90 Filed 03/31/21 Page 1 of 4 PageID 466




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                            Case No. 20-CR-77-CEH-TGW-1

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )
                                                  )
 JOSE ISMAEL IRIZARRY,                            )
                                                  )
               Defendant.                         )
                                                  )

                  DEFENDANT JOSE ISMAEL IRIZARRY’S
                    UNOPPOSED MOTION TO TRAVEL

      COMES NOW, the Defendant, JOSE ISMAEL IRIZARRY by and through

his undersigned counsel, and hereby files this his unopposed motion to travel to

visit his son and in support states as follows:

1.    On February 19, 2020, an Indictment was returned by a grand jury against

      the Defendant.

2.    On September 14, 2020, the Defendant pled guilty pursuant to a government

      sponsored plea agreement.

3.    The Defendant is currently scheduled for sentencing on June 3, 2021 at

      10:00 am.
Case 8:20-cr-00077-CEH-TGW Document 90 Filed 03/31/21 Page 2 of 4 PageID 467




4.    The Defendant requests permission to travel to Washington, D.C. from April

      8, 2021 through April 12, 2021.

      a.    The Defendant will be traveling to Washington, D.C. to visit his sone

            who is currently attending American University.

      b.    The Defendant will be staying with his son in Chevy Chase,

            Maryland, with the address provided to U.S. Pretrial Services.

      c.    The Defendant will be flying from San Juan, Puerto Rico to

            Washington, D.C.

      d.    The Defendant’s travel itinerary will be provided to U.S. Pretrial

            Services.

 5.   Assistant United States Attorney Joseph Pallazo does not object to this

      motion.

3.    United States Pretrial Services does not object to this motion.




                                        2
Case 8:20-cr-00077-CEH-TGW Document 90 Filed 03/31/21 Page 3 of 4 PageID 468




                                CONCLUSION

      WHEREFORE, the Defendant, JOSE ISMAEL IRIZARRY, by and through

his undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                            Respectfully submitted,

                                            HUMBERTO R. DOMINGUEZ, P.A.

                                            By: /s/ Humberto R. Dominguez
                                            Humberto R. Dominguez
                                            Florida Bar No.: 837903
                                            150 West Flagler Street
                                            Penthouse Two – 2900
                                            Miami, Florida 33130
                                            Telephone: (305) 373-6400
                                            Facsimile: (305) 373-0396
                                            E-Mail: Bert@hdominguezlaw.com




                                        3
Case 8:20-cr-00077-CEH-TGW Document 90 Filed 03/31/21 Page 4 of 4 PageID 469




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on March 31, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

then send notice of electronic filing to all counsel of record.


                                               Respectfully submitted,

                                               HUMBERTO R. DOMINGUEZ, P.A.

                                               By: /s/ Humberto R. Dominguez
                                               Humberto R. Dominguez
                                               Florida Bar No.: 837903
                                               150 West Flagler Street
                                               Penthouse Two – 2900
                                               Miami, Florida 33130
                                               Telephone: (305) 373-6400
                                               Facsimile: (305) 373-0396
                                               E-Mail: Bert@hdominguezlaw.com




                                           4
